226 F.2d 910
55-2 USTC  P 9775
Robert E. FUNKHOUSER and Eleanor E. Funkhouser, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 7057.
United States Court of Appeals Fourth Circuit.
Argued Oct. 17, 1955.Decided Nov. 7, 1955.

Robert E. Funkhouser, pro se.
Walter Akerman, Jr., Atty., Department of Justice, Washington, D.C.  (H. Brian Holland, Asst. Atty. Gen., and Ellis N. Slack, Atty., Department of Justice, Washington, D.C., on brief), for respondent.
Before PARKER, Chief Judge, DOBIE, Circuit Judge, and BRYAN, District judge.
PER CURIAM.


1
This is a petition to review an order of the Tax Court refusing to vacate a prior judgment of that court.  That judgment was rendered by consent of counsel for taxpayer, who after a number of conferences with the representatives of the Commissioner of Internal Revenue had reached an agreement as to deficiencies in taxpayer's income tax liability for the years 1941 to 1947.  Taxpayer contends that the deficiencies as evidenced by this agreement were not properly computed; but his counsel testified in the hearing before the Tax Court, on taxpayer's motion to vacate the order, that the agreement embodied the best settlement that they could obtain after lengthy negotiations, that they considered it in taxpayer's interest, that it was thoroughly explained to taxpayer and that he consented to it and authorized its entry.  He did not deny this, but relied upon the financial pressure resulting from the jeopardy assessment and levy upon his property as grounds for relief from the judgment.  There was no evidence of fraud or mistake in the settlement, however, and no ground upon which we would be justified in holding that the Tax Court abused its discretion in refusing to set aside the consent judgment.  That judgment, so long as it stands, precludes re-examination of taxpayer's tax liability for the years in question.


2
Affirmed.